UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.
                                                No. 01-5022
ANTHONY MAURICE LYNCH, a/k/a
ANT,
            Defendant-Appellant.
                                       
           Appeal from the United States District Court
       for the Northern District of West Virginia, at Elkins.
              Frederick P. Stamp, Jr., District Judge.
                            (CR-00-7)

                      Submitted: July 18, 2002

                      Decided: August 21, 2002

      Before WILKINS and WILLIAMS, Circuit Judges, and
              HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Richard W. Shryock, Jr., R. MIKE MULLENS & ASSOCIATES,
Elkins, West Virginia, for Appellant. Thomas E. Johnston, United
States Attorney, Sherry L. Muncy, Assistant United States Attorney,
Clarksburg, West Virginia, for Appellee.
2                      UNITED STATES v. LYNCH
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Anthony Maurice Lynch appeals his 210 month sentence pursuant
to his guilty plea to aiding and abetting crack cocaine distribution, in
violation of 18 U.S.C. § 2 (1994), and distribution of crack cocaine,
in violation of 21 U.S.C.A. § 841(a) (West 1999 & Supp. 2002). After
pleading guilty, while released on bond, Lynch committed two crimi-
nal offenses in Florida, driving under the influence and petit retail
theft, pleading guilty to both crimes. The district court denied Lynch
an adjustment for acceptance of responsibility, and sentenced him to
210 months incarceration and three years of supervised release. Lynch
appeals.

   On appeal, Lynch asserts the district court erred in denying him an
adjustment for acceptance of responsibility based on his unrelated
criminal conduct. The district court’s determination regarding accep-
tance of responsibility is factual, and we review it with great defer-
ence for clear error. U.S. Sentencing Guidelines Manual § 3E1.1,
comment. (n.5) (2000); United States v. Ruhe, 191 F.3d 376, 388 (4th
Cir. 1999). Lynch’s claim is meritless; his failure to voluntarily with-
draw from criminal conduct establishes the district court did not err
in denying him an adjustment for acceptance of responsibility. USSG
§ 3E1.1, comment. (n.1(b)).

   Accordingly, we affirm Lynch’s sentence. We dispense with oral
argument because the facts and legal contentions are adequately pre-
sented in the materials before the court and argument would not sig-
nificantly aid the decisional process.

                                                           AFFIRMED